Title: Thomas Jefferson to Thomas Lomax, 6 November 1809
From: Jefferson, Thomas
To: Lomax, Thomas


          Dear Sir  Monticello Nov. 6. 09.
          Your carriage arrived here last night only, having been detained some days at Edgehill by the late rains & consequent rise of the river.  all the donations which you have been so kind as to charge on it have arrived in perfect order; and being to set out tomorrow for Bedford, this day will be employed in setting out the plants. by the return of the carriage I shall send you three or four Paccans and some Lima beans.  I propose to make me a large orchard of Paccan & Roanoke & Missouri scaly barks which I possess, & of Gloucester & common scaly barks of which I shall plant the nuts. to these I shall add the sugar maple tree if I can procure it. I do not see why we may not have our sugar orchards as well as our cyder orchards.having nothing new to communicate I shall only add that I am at all times Affectionately Yours
          
            Th:
            Jefferson
        